PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/878,463
Filing Date: 8 Oct 2015
Appellant(s): Kurjanowicz et al.



__________________
Wayne P. Bailey (Reg. No. 34,289)
For Appellants


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed December 3, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated April 9, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-18 and 20-28 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Claims 1, 3-7, 9-15, 17, 18, 20-23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Habichler et al., US 2007/0202475 A1 (hereinafter “Habichler”) in view of Aftab US 2016/0110689 A1 (hereinafter “Aftab”) in further view of Spivack et al., US 2014/0040387 A1 (hereinafter “Spivack”).
Claims 8, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Habichler et al., US 2007/0202475 A1 (hereinafter “Habichler”) in view of Aftab US 2016/0110689 A1 (hereinafter “Aftab”) in view of Spivack et al., US 2014/0040387 A1 (hereinafter “Spivack”) and further in view of Silverstein et al., US 2013/0187926 A1 (hereinafter “Silverstein”).
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Habichler et al., US 2007/0202475 A1 (hereinafter “Habichler”) in view of Aftab US 2016/0110689 A1 (hereinafter “Aftab”) in view of Spivack et al., US 2014/0040387 A1 (hereinafter “Spivack”) and further in view of Wagner US 2013/006063 (hereinafter “Wagner”).
.  
  
NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  With respect to the final Office action, the rejections of claim 2 and claim 19 are withdrawn since those claims were canceled by Appellants in the Response After Final Action received on June 18, 2020 in which the Examiner annotated as ‘OK to Enter’ along with an Advisory Action mailed July 24, 2020.

(2) Response to Arguments
Appellants’ arguments provided on pgs. 7-18 of the Appeal Brief are addressed below.

Appellants argue on pgs. 7-9 of the Appeal Brief that claim 1 clearly does not seek to tie up any judicial exception such that others cannot practice it, that the is not based on the user using the graphical representation of the trend which is in contrast to claim 1 which recites such user operation is based on the graphical representation of the trend.  
Examiner respectfully disagrees.  Preemption is not the stand alone test for patent eligibility and the absence of complete preemption does not guarantee that a claim is eligible (see pg. 8 of the Office’s 2015 Updated on Subject Matter Eligibility).  In addition, whether the streamlined analysis or full analysis is performed, the same conclusion is reached (see pg. 9 of the Office’s 2015 Updated on Subject Matter Eligibility).  Also, regarding the streamlined analysis, the eligibility of Appellants’ claims is not self-evident but rather there is doubt because the identifying and visualizing in claim 1, absent the computer elements recited at a high level of generality, can be performed by a person mentally or with pen and paper and the Office’s 2014 Interim Guidance on Patent Subject Matter Eligibility states, "However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full analysis should be conducted to determine whether the claim recites significantly more than the judicial exception."  Also, the idea that there are other ways to analyze people skills and make a decision without the use of a graphical representation of the skill trend is not the deciding factor that determines eligibility.  The Office’s 2015 

Appellants argue on pgs. 9-11 of the Appeal Brief that the claims do not fall within the ‘mental processes’ abstract idea subject matter grouping because it is not practical to perform a step in the human mind with respect to claim 1 of ‘displaying a visualization’, of a trend in a skill over time in a ‘graphical user interface’ on a ‘display system’, where such visualization (1) is a graphical representation of the trend in a skill over time, and (2) comprises a graphical representation of a direction of a change in the skills over time.
Examiner respectfully disagrees.  The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the 2019 PEG) allows for the consideration that a claim is directed to ‘mental processes’ even if the claim generically recites computer elements as is the case with Appellants’ claims.  The 2019 PEG supports this consideration with references to court decisions which prescribe the use of this type of consideration including Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.") and CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of "computer" or "computer readable medium" does not make a claim otherwise directed to a process that "can be performed in the human mind, or by a human using a pen and paper" patent eligible).  In Appellants’ case, but for the generic recitations in exemplary claim 1 of "by a computer system" and a “graphical user 

Appellants further argue on pg. 10 of the Appeal Brief with respect to claim 5 that it is not practical to perform a step in the human mind of displaying words representing the skills in a word cloud, where the words have graphical indicators representing the trend for the skills.
Examiner respectfully disagrees.  According to the 2019 PEG, the ‘mental processes’ grouping includes performance in the mind or with pen and paper.  Using pen and paper, a person can write skills in different sizes as a form of ‘graphical indicators’ to convey the trend of the skills.
 
Appellants further argue on pg. 10 of the Appeal Brief with respect to claim 7 that it is not practical to perform a step in the human mind of displaying words representing the skills in a word cloud, where displaying such words in the word cloud comprises displaying animations of the words showing changes in the words over time to reflect the trend for the skills over time, where the animations of the words are the graphical indicators representing the trend for the skills.
Examiner respectfully disagrees.  Claim 7 recites no underlying computer implementation details.   The only computer components pertaining to claim 7 are those generically recited in claim 1 from which claim 7 ultimately depends.  Also, prior to computerized animation, animations could be created by flipping through paper pages 

Appellants further argue on pgs. 10-11 of the Appeal Brief with respect to independent claim 10 that it does not tie-up all ways of the alleged abstract idea because a visualization could be displayed that does not include a visualization of a group of desired skills.  Appellants further argue claim 10 is statutory when viewed in light of the USPTO’s streamlined analysis since it does not seek to tie up any judicial exception such that others cannot practice it.  Also, Appellants argue that it is not practical to perform a step in the human mind of ‘displaying a visualization’ of the group of desired skills and the trend in a skill in a ‘graphical user interface’ on the ‘display system’ where such visualization includes a graphical indication of a direction of the change in the skills over time (i.e., a ‘skill analyzer’ in communication with a ‘display system’ cannot be performed in the human mind). 
Examiner respectfully disagrees.  As mentioned above, novelty and preemption are not the stand alone tests for patent eligibility and the absence of complete preemption does not guarantee that a claim is eligible (see pg. 8 of the Office’s 2015 Updated on Subject Matter Eligibility).  In addition, whether the streamlined analysis or full analysis is performed, the same conclusion is reached (see pg. 9 of the Office’s 2015 Updated on Subject Matter Eligibility).  Also, the idea of not including a visualization as part of analyzing skills is not the deciding factor that determines eligibility.  Further, as mentioned above the 2019 PEG allows for the consideration that a claim is directed to ‘mental processes’ even if the claim generically recites computer elements as is the case with Appellants’ claim.  Also, performing with pen and paper 

Appellants argue on pgs. 11-14 of the Appeal Brief with respect to claim 1 that the primary reference, Habichler, does not teach a feature originally recited in claim 2 but then incorporated into claim 1 in Appellants’ Response After Final Action received by the Office on June 18, 2020.  The feature being “wherein the analyzing further comprises the computer system identifying a group of desired skills for the organization based on the trend.”  Appellants argue that Habichler does not mention using “Basic” to “Intermediate” to “Expert” (the alleged teaching of a ‘trend’) to identify a group of desired skills.
Examiner respectfully disagrees.  Based on the broadest reasonable interpretation of a ‘trend’, Habichler’s tracking of skill level or skill competency changes or progression for employees of an organization over time which includes progression or changes from “Basic” to “Intermediate” to “Expert” (Figs. 5A and 5B, [0024]) teaches a ‘trend’.  Also, based on the broadest reasonable interpretation of ‘desired skills’, Habichler’s identifying of skill competency gaps ([0025]) teaches identifying ‘desired skills’.  As part of the identifying skill competency gaps, Habichler teaches looking at the tracked skill competencies achieved or the skill progression of employees which means the identifying is ‘based on the trend’ of the employee skills over time.  Examiner notes that Appellants’ ‘based on the trend’ does not describe how to use the trend in making the identification of desired skills.  Therefore, Habichler’s teaching of using tracked skill 
   
Appellants argue on pgs. 14-15 of the Appeal Brief with respect to claim 1 that the additional reference of Spivack does not describe a ‘change in the skills over time’ so it cannot describe (1) a direction of such (non-taught) ‘change in the skills’ and cannot describe (2) a graphical representation of such (non-taught) direction of the change in the skills’ as claimed.  Appellants further argue that a person of ordinary skill in the art would not have been motivated to modify the teachings of Habichler, the primary reference, to include a graphical representation of a direction of change in the skills since Habichler does not determine/analyze or otherwise track a direction of 
Examiner respectfully disagrees.  As mentioned above, Habichler does describe a change in the skills with its teaching of tracking a history of changes in employees’ skill competencies ([0024], Figs. 5A and 5B).  For example, Figs. 5A and 5B show a visualization in the form of a table of Example Employee ZZ having a change in skills from “Basic” to “Intermediate” with respect to C++ skills and where “Expert” is identified as a gap or desired skill.  Based on the progression of “Basic” to “Intermediate” to “Expert”, Habichler also describes a direction of the change in skills.  Therefore, the deficiency of Habichler is visualization of the changes in a graphical form rather than in a table format and having that graphical form include a direction of the changes.  Spivack teaches a visualizer for plotting a current “Trend State” ([0100]) from collected data ([0065]) over a timeframe ([0102]) including the acceleration and momentum of trends ([0101] – spiking right now; low or high acceleration or momentum) and embodied by a graph in Fig. 10.  Spivack further teaches the graphical visualization can be animated over time to reflect how the trend is changing over a time period ([0102]).  These graphical and visual changes taught by Spivack are interpreted as showing a direction of change.  Therefore, Habichler provides for the data to be graphically visualized (i.e., data that conveys changes in the skills and a direction of change) and Spivack provides that data used to convey changes and a direction can be graphically visualized.  The prior art reference, Aftab, also cited as part of the rejection of claim 1 also teaches providing a graphical representation.  Aftab teaches a graphical representation in Fig. 10 of skill “bubbles” and paragraph [0040] describes that such 

Appellants argue on pg. 16 of the Appeal Brief with respect to independent claim 10 that the Examiner’s reliance on the reasons given for rejecting claim 1 as the reason for also rejecting claim 10 fails to consider the limitation of “displays a visualization of the group of desired skills”.  
Examiner respectfully disagrees.  In the rejecting of claim 10 in the final Office action of April 9, 2020, the Examiner pointed out that claims 10-15 and 17, directed to a computer system, recite limitations substantially similar to those recited in the method claims 1, 2, 4-7 and 9 and that the art and rationale applied to the method claims also apply to the system claims.  Recitation of “group of desired skills” in the set of method claims was in claim 2 and in the context of “identifying”.  The rejection of claim 2 included citation of paragraph [0025] of Habichler that describes identifying of skill competency gaps ([0025]) which is interpreted as identifying “desired skills”.  Fig. 9A was also cited for claim 2 which depicts a display or visualization of identified skill competency gaps for a group.  Also, for visualization/displaying, citations were made in 

Appellants argue on pgs. 16-17 of the Appeal Brief with respect to claims 8, 16, 24, and 27 that the Examiner did not resolve the level of ordinary skill in the pertinent art.
Examiner respectfully disagrees.  The rejections addressed that one of ordinary skill in the art would find it obvious to make the modifications detailed in the rejections and be motivated to do so based on the reasoning or explanation provided in the rejections.

Appellants argue on pgs. 17-18 that claim 27 has been erroneously rejected because claim 26 is not formally rejected under 35 U.S.C. 103.  Appellants further argue that Wagner does not teach claim 26 pertaining to ‘the trend’ in the skills over time for a group of people in an organization is identified using a statistical analysis.  Appellants argue there is no mention of identifying a trend in the skills over time for a group of people in an organization as claimed.
Examiner respectfully disagrees.   The rejection on pg. 22 of the final Office action indicates that claims 26 and 27 are rejected based on the teachings of Habichler In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Wagner was not relied upon to teach the identifying of a trend in the skills.  Rather, Wagner provided the teaching of the statistical analysis claimed.  In the field of explaining historical trends and events ([0008]) Wagner teaches “To achieve a comprehensive analysis of any two metrics, it is often desirable to compare not only actual values over time, but also statistical measurements of change, such as month-over-month percent change, year-over-year percent change, and three-month moving averages, for instance ([0013], [0092], Fig. 20).  Therefore, Wagner teaches it is desirable to determine how much something changed statistically speaking over a certain period of time.  Wagner further teaches this in Fig. 22 and paragraph [0097] and describes monitoring a set of data over certain periods of time for particular parameters, values and percentage change.  Habichler teaches that values (“Gap Value”) correspond to different skills and levels (see Figs. 5B and 5C) and depend on the requirements of the work positions ([0085], [0087]).  As an example, applying Wagner’s teachings to Habichler would result in determining how much gap values changed over periods of time which would inform about or identify the trend in the skills progressing and be further applicable to identifying “desired skills” based on the trend especially if the required skills/levels are not achieved.




Respectfully submitted,
/ALISSA D KARMIS/Examiner, Art Unit 3683                                                                                                                                                                                                        

Conferees:
/RENAE FEACHER/Primary Examiner, Art Unit 3683               
                                                                                                                                                                                         /ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.